Citation Nr: 1755310	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-47 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, claimed as prostatitis/epididymitis.

2.  Entitlement to service connection for a bilateral foot disability, claimed as numbness and tingling of the feet, to include as secondary to service-connected thoracolumbar paraspinal tendonitis with degenerative disease (previously rated as degenerative joint disease lumbar spine).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1965 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript of the hearing is of record.  This matter was previously before the Board in November 2016 at which time the case was remanded for additional development.  There has been substantial compliance with the Board's November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Also before the Board in November 2016 was the issue of entitlement to service connection for hemorrhoids.  However, the Agency of Original Jurisdiction (AOJ) has since granted service connection for hemorrhoids.  See June 2017 rating decision.  Consequently, as this decision represents a full grant of the benefits sought regarding this issue, it is no longer on appeal and will not be further addressed.  AB v. Brown, 6 Vet. App. 35 (1993).

In light of evidence that reflects genitourinary conditions other than the claimed prostatitis/epididymidis, namely, benign prostate hyperplasia (BPH), the Board has expanded the issue as is reflected on the title page of this decision.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral foot disability upon which to predicate a grant of service connection.

2.  The Veteran's prostatitis in service was acute and resolved.

3.  The Veteran's BPH manifested years after service and is not otherwise related to service, and he does not have any other genitourinary disability, including chronic prostatitis, that is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, claimed as secondary to a service-connected spine disability, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for a genitourinary disability, claimed as prostatitis/epididymitis, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Pertinent Law and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis

A.  Bilateral Foot Disability

Pertinent Facts

The Veteran's service treatment records do not show complaints or treatment related to the feet nor does he contend as much.  Rather, he asserts that he has a bilateral foot disability manifested by numbness and tingling that is secondary to his service-connected thoracolumbar paraspinal tendonitis with degenerative disease (previously rated degenerative joint disease lumbar spine).  

A private neurology record in September 1990 reflects the Veteran's complaints of peripheral numbness and tingling in his hands and feet.  The record also notes that there was no radiculopathy.  A subsequent private treatment record in November 1991 shows that the Veteran complained of painful ankles and heels.  Findings revealed a tender toe and heels.  A foot diagnosis was not rendered at that time.

According to a May 2007 VA outpatient record, the Veteran had a very remote history of low back injury with reports of numbness/tingling in his lower back down his posterior legs bilaterally.  He also reported occasional shooting pains.  Nerve conduction studies were performed at that time revealing no abnormalities, including no findings of neuropathy or radiculopathy.  In April 2009, the Veteran was seen at a VA outpatient clinic complaining of a pins and needles sensation in his feet.  He also complained of a stabbing pain that radiated down his legs bilaterally to his feet with frequent numbness.  He said that the pain began about a week earlier after cutting the grass.  

Findings at a VA diabetic complete foot exam in September 2009 were unremarkable.

A QTC examiner in November 2013 noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

A VA outpatient podiatry record in June 2014 does not show a foot disability other than a nail fungus infection diagnosed as onychomycosis.  

In November 2016, the Veteran received a letter from a VA physician informing him that recent electromyelogram (EMG) findings revealed L5 radiculopathy as well as early findings of peripheral neuropathy.  

Discussion

While there is no disputing that the Veteran has the claimed symptoms of numbness and tingling in his feet based on his credible statements and on examination and EMG findings, these symptoms have not been associated with a bilateral foot disability.  Rather, they have been identified as symptoms of the Veteran's service-connected thoracolumbar paraspinal tendonitis with degenerative disease.  In this regard, a VA examiner in March 2017 opined that it is less likely than not (less than 50% probability) that a claimed bilateral foot disability was incurred in or caused by a claimed in-service injury, event or illness.  The examiner explained that the Veteran does not have a bilateral or any foot disability due to a peripheral nerve condition.  Rather, he said that the Veteran has a chronic left (but not right) L5 radiculopathy that is directly related to his service-connected thoracolumbar degenerative disease condition.  He concluded by stating that there is no aggravation or secondary service connection in his opinion.  His opinion is based on his examination of the Veteran and his review of the Veteran's clams file. There is no contrary medical opinion on file.  

Regarding the Veteran's assertions that his symptoms of numbness and tingling in his feet represent a separate bilateral foot disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represent a certain medical disability because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

In view of the absence of a present bilateral foot disability, the Veteran's claim for service connection for such disability, either on a direct basis or as secondary to a service-connected spine disability, must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nevertheless, the Veteran is encouraged to file an increased rating claim for his service-connected spine disability in the event that he does not feel that his present evaluation accurately reflects all of his symptomatology, to include radiculopathy.  38 C.F.R. § 4.1.  


B.  Prostatitis/Epididymitis.

Pertinent Evidence

The Veteran's service treatment records show that he was treated in June 1965 for prostatitis at which time he was prescribed tetracycline antibiotics, and in March 1983 for an enlarged epididymis.  The March 1983 treatment record shows that there was an area in question in the Veteran's testicular area that corresponded to an epididymis lying on the testicle.  The area was noted to be somewhat enlarged, but nontender to palpitation.  The Veteran was assessed as having an enlarged epididymis and he was provided with reassurance.  In November 1983, the Veteran was hospitalized for approximately five days for prostatitis and was prescribed an antibiotic (Bactrin).  An August 1984 treatment record shows that he complained of a penile discharge and a bump on the side of his penis.  He was assessed as having NGU (nongonococcal urethritis) versus recurring prostatitis.  In February 1985, he returned for a follow up regarding a VDRL test and he was assessed as having NGU.  An undated lab report shows that a smear revealed many pus cells, but no bacteria.  The report also contains a notation of "staph. epidermitis." 

Postservice evidence includes an August 1991 VA examination report containing the Veteran's complaint of left testicular pain.  Examination of the genitourinary system was normal, as were results of an ultrasound.  

A private hospital pathology report in January 2000 shows that the Veteran had prostatomegaly and a slightly raised PSA (prostate specific antigen) level.  Results revealed no sign of malignancy.  The Veteran was diagnosed as having BPH and chronic prostatitis.  

A private medical record in June 2005 shows that the Veteran was seen complaining of a weak stream and post void dripping for three weeks.  Records in July 2005 show that he underwent a prostate biopsy that revealed benign prostate tissue with focal chronic inflammation.  In informing the Veteran of the biopsy results, the private provider also informed him that there are two common conditions that have the same symptoms as prostate cancer, namely, age related prostate enlargement (known as benign prostatic hyperplasia, or BPH), and inflammation and infection of the prostate (prostatitis).  

Private treatment records in 2007 show that the Veteran reported for periodic PSA level checks.  VA records in 2007 note that he was being followed for elevated PSA biopsy in July 2005, and they reflect notations of "prostatitis/BPH."

A private hospital discharge summary in June 2016 shows that the Veteran underwent photo vaporization of prostate.  His discharge diagnosis was BPH.

Discussion

In view of the Veteran's inservice and postservice genitourinary symptoms and diagnoses, the issue in this case turns on the "nexus" element.  Shedden, 381 F.3d at 1163.  

Although the Veteran was treated on two occasions for prostatitis in service in June 1965 and again in November 1983, a VA examiner in March 2017 noted that these conditions were acute.  In this regard, he opined that the Veteran's acute prostatitis while in service was associated with acute infection as per the notes indicating that he had increased white blood cells in urine and a penile discharge.  He said that these acute infections typically resolve without residuals when treated correctly with antibiotics, which service treatment records indicate was the case.  

In terms of epididymitis, the March 2017 examiner opined that the Veteran was not diagnosed as having epididymitis (as claimed) per the March 1983 service treatment record, but rather was noted to have a slightly enlarged but nontender epididymis which does not indicate inflammation.  He explained that epididymitis implies inflammation in which tenderness would be expected and epididymitis term was not used in the service treatment record.  

In light of the facts outlined above, service connection has not been established under the provisions of 38 C.F.R. § 3.303(b).  That is, the diagnoses of prostatitis in service were not noted to be chronic and in fact have been found by a VA medical examiner in March 2017 to have been acute conditions in service.  Moreover, the Veteran has not asserted nor has he been shown to have had genitourinary symptoms continuously since service.  In addition, the postservice medical notations of chronic prostatitis were made many years after service.  

As far as the provisions of 38 C.F.R. § 3.303 (d), the March 2017 examiner opined that the Veteran developed BPH years after his service discharge and that this condition is seen in many men as they age and has no relation to his acute disease of the prostate while in the military.  He remarked that BPH symptoms are responsible for the Veteran's chronic symptoms that led to photovaporization of the prostate per the doctors' notes of 2016.  He opined that at that time there was no indication that BPH was caused or aggravated by acute prostatitis or slightly enlarged epididymis diagnosed while in military.

To the extent that the Veteran attributes his current genitourinary symptoms to service, while he is certainly competent to report what he experiences through one of the senses, the etiology of his genitourinary symptoms, to include medical causation, is a complex medical matter beyond the expertise of a layperson.  See Layno v. Brown, 6 Vet. App 465, 470 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); Jandreau, 492 F.3d at 1372.  The Board finds that the negative opinion and medical reasoning of the VA examiner in March 2017, who is a medical professional, constitute the most probative evidence of record in addressing the nexus requirement.  Shedden, 381 F.3d at 1163.

In sum, the weight of evidence is against a showing that the Veteran has had chronic prostatitis since service or that his BPH diagnosed many years after service is linked to service.  Thus, inasmuch as an essential element of the claim for service connection for a genitourinary disability, claimed as prostatitis/epididymitis, has not been established, i.e., (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the claim must be denied.  Shedden, 381 F.3d at 1167.  Since this determination is based on the preponderance of the evidence, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral foot disability, claimed as secondary to a service-connected thoracolumbar paraspinal tendonitis with degenerative disease, is denied.

Entitlement to service connection for genitourinary disability, claimed as prostatitis/epididymitis, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


